        Case 1:18-cv-00637-RP Document 148-83 Filed 04/30/21 Page 1 of 1




                          April 30, 2021 Declaration of Charles Flores

I, Charles (“Chad” Flores), declare under penalty of perjury that the following is true and correct:

1.     I am an attorney and partner at the law firm of Beck Redden LLP in Houston, Texas. I am
       licensed to practice law by the State of Texas and board certified in Civil Appellate Law
       by the Texas Board of Legal Specialization. I represent Defense Distributed and the
       Second Amendment Foundation, Inc. as lead counsel and counsel of record in a nationwide
       portfolio of litigation about speech, firearms, 3D printing, and digital firearms information,
       including but not limited to Defense Distributed et al. v. Grewal et al., No. 1:18-cv-637-
       RP (W.D. Tex.), and its appeals.

2.     On April 29, 2021, at approximately 1:30 pm central time, I was telephoned in my capacity
       as counsel for Defense Distributed by three attorneys of the Department of Justice
       representing the United States of America. In the April 29 telephone call, the Department
       of Justice attorneys credibly and imminently threated Defense Distributed with adverse
       legal action by making the following representations:

       a)      The position of the State and Commerce Departments is that, after the Ninth Circuit
               issued the decision and judgment in State of Washington et al. v. United States
               Department of State et al., No 20-35391 (9th Cir. Apr. 27, 2021), Defense
               Distributed began to publish on the internet and is still publishing on the internet
               computer files with digital firearms information that are the subject of that
               litigation.

       b)      The position of the State and Commerce Departments is that Defense Distributed’s
               publication of these computer files violates the International Traffic in Arms
               Regulations (“ITAR”), 22 C.F.R. Parts 120-130.

       c)      The position of the State and Commerce Departments is that Defense Distributed
               should immediately cease publication of these computer files.

       d)      The State Department does not agree to cease or alter in any way or for any amount
               of time its enforcement of ITAR controls against Defense Distributed.

       e)      The position of the State and Commerce Departments is as stated above
               notwithstanding the pendency of Defense Distributed et al. v. Grewal et al., No.
               1:18-cv-637-RP (W.D. Tex.), an active case in which Defense Distributed is suing
               the State Department and its relevant officials to secure Defense Distributed’s right
               to publish the files at issue in the Ninth Circuit decision (as well as other files).

3. I executed this declaration on April 30, 2021.




Charles (“Chad”) Flores


                                               1 of 1
